                                           Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HARRY BEIER, et al.,                              Case No. 18-cv-06632-JD
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE MOTIONS TO DISMISS
                                                 v.
                                   9
                                                                                           Re: Dkt. Nos. 42, 43
                                  10     INTERNATIONAL BROTHERHOOD OF
                                         TEAMSTERS, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This is an action brought by airline mechanics against their union and their employer
                                  14   airline. Defendants’ motions to dismiss plaintiffs’ first amended complaint are dismissed in part
                                  15   and granted in part, with leave to amend. Dkt. Nos. 42, 43.
                                  16                                           BACKGROUND
                                  17          Plaintiffs Harry Beier, John Scholz, Kevin Bybee and Sally Dill are United Airlines
                                  18   (“UAL”) mechanics and Teamster union members. Dkt. No. 37 (First Amended Complaint or
                                  19   “FAC”) ¶¶ 9-14. The amended complaint challenges the way their retirement benefit options were
                                  20   handled by the Teamsters and United Airlines in connection with the airline’s bankruptcy
                                  21   proceedings in 2002, and subsequent merger with Continental Airlines.
                                  22          Central to the lawsuit is Letter of Agreement 05-03M (“LOA 05-03M”), which was
                                  23   negotiated by plaintiffs’ former union, the Aircraft Mechanics Fraternal Association (“AMFA”),
                                  24   and United Airlines (“UAL”), as part of the exit from bankruptcy. Id. ¶¶ 24-25. The bankruptcy
                                  25   had caused the defined benefit pension plans for UAL’s employee groups to be terminated, and
                                  26   wages to be dramatically reduced. Id. ¶ 29. The defined benefit pension plan for UAL mechanics
                                  27   was replaced by a “defined contribution plan, commonly known as a 401k.” Id. ¶ 24. LOA 05-
                                  28   03M, which was executed in May 2005 and ratified in January 2006, memorialized the union and
                                           Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 2 of 8




                                   1   airlines’ agreement about this and other changes to the UAL mechanics’ benefits and pay arising

                                   2   out of the bankruptcy. Id. ¶ 30.

                                   3          LOA 05-03M provided that in the event United Airlines “‘maintains or establishes a

                                   4   defined benefit plan for any UAL or company employee group, the Company must allow UAL

                                   5   Mechanics, represented by AMFA or by any then existing union representation, the option of

                                   6   voting’ on whether to swap the replacement defined contribution plan for a defined benefit plan or,

                                   7   at a minimum, to stay in the defined contribution plan, albeit with better terms.” FAC ¶ 27; see

                                   8   also id. ¶ 33 (“LOA 05-03M, Section 5, Paragraph D specifically provides in pertinent part,

                                   9   ‘[f]ollowing the Plan Termination Date, the Company shall not maintain or establish any single-

                                  10   employer defined benefit plan for any UAL or Company employee group unless AMFA-

                                  11   represented employees are provided the option of electing to receive a comparable defined benefit

                                  12   plan in lieu of the Replacement Plan Contribution.’”).
Northern District of California
 United States District Court




                                  13          In 2008, the International Brotherhood of Teamsters (“IBT”) was elected as the new UAL

                                  14   mechanics’ certified representative, in place of AMFA. Id. ¶ 31. In May 2010, United Airlines

                                  15   merged with Continental Airlines, creating United Continental Holdings (“UCH”) as the parent

                                  16   company of the newly merged entity. Id. ¶ 42. UAL/UCH subsequently “assumed responsibility

                                  17   for Continental’s pension, Continental Airlines Retirement Plan (‘CARP’) . . . beginning October

                                  18   1, 2010.” Id. ¶ 44. The CARP is alleged to be a “single-employer defined benefit pension plan”

                                  19   that was available to the former Continental Airlines mechanics. Id. ¶ 51.

                                  20          In December 2011, the UAL mechanics entered into a new collective bargaining

                                  21   agreement (“CBA”) negotiated by IBT and UAL, but “[c]ontrary to the provisions of LOA 05-

                                  22   03M, plaintiffs were not accorded the required vote to elect CARP either prior to, during, or after

                                  23   the ratification in late December 2011 of the 2010-2013 CBA.” Id. ¶ 53. Under the subsequently-

                                  24   adopted 2016-2022 CBA, “there would be no stand-alone vote for the UAL Mechanics regarding

                                  25   pension options -- all mechanics would be enrolled in CARP with a start date of January 1, 2017.”

                                  26   Id. ¶ 63. Among other claims, plaintiffs assert that they “should have been participants in CARP”

                                  27   since October 1, 2010, and not January 1, 2017. Id. ¶ 10.

                                  28
                                                                                        2
                                            Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 3 of 8




                                   1          In the fall of 2016, before the 2016-2022 CBA was ratified, plaintiffs Beier, Scholz and

                                   2   Bybee all filed separate grievances with IBT about the company’s “violations of the CBA,

                                   3   specifically, LOA 05-03M.” FAC ¶¶ 67, 94, 103, 128, 155. The three grievances were

                                   4   “consolidated . . . into one grievance.” Id. ¶¶ 108, 163. In January 2017, plaintiff Scholz was

                                   5   advised that IBT attorney, Edward Gleason, had been asked to “evaluate the LOA 05-03M

                                   6   grievances.” Id. ¶ 138. In March 2017, plaintiff Beier “was shown a written document authored

                                   7   by IBT attorney Edward Gleason (‘Gleason’), and plaintiff Beier learned, for the first time, IBT

                                   8   had decided to withdraw his grievance and dismiss it with prejudice” because “the grievance had

                                   9   no merit.” Id. ¶ 109. Plaintiffs Scholz and Bybee were similarly advised. Id. ¶¶ 140, 165. In

                                  10   August 2017, plaintiff Scholz received a letter denying his request to proceed by way of individual

                                  11   arbitration without the union. Id. ¶ 115. In May 2018, plaintiff Bybee received a letter from a

                                  12   managing director of UAL informing him that “the Company considers this matter closed for all
Northern District of California
 United States District Court




                                  13   of the grievances.” Id. ¶ 118. Plaintiff Dill filed a grievance in November 2016, which remains

                                  14   “open.” Id. ¶¶ 173-78.

                                  15          This suit was filed on October 31, 2018. Dkt. No. 1. The FAC names as defendants

                                  16   (1) the International Brotherhood of Teamsters; (2) James Hoffa, President and Representative,

                                  17   and “an officer of IBT”; (3) Teamsters SFO Local 856/986 (“SFO Local”), a “chartered local

                                  18   union” and “agents” of IBT; (4) Peter Finn, Secretary-Treasurer and Principal Officer of SFO

                                  19   Local; (5) UAL; and (6) UCH. FAC ¶¶ 15-22. Six legal claims are asserted against these six

                                  20   defendants.

                                  21                                             DISCUSSION

                                  22   I.     DISMISSAL OF PLAINTIFF BEIER
                                  23          After the FAC was filed, former counsel for plaintiff Beier advised the Court that Beier

                                  24   suffered a serious medical event that resulted in his daughter, Frances Beier, being appointed as

                                  25   his conservator. Dkt. Nos. 48, 62, 64. The Court has allowed Frances Beier’s counsel to take the

                                  26   place of Harry Beier’s former counsel in this case. Dkt. No. 72.

                                  27          The conservator has requested on behalf of Beier that he be dismissed from this case

                                  28   without prejudice. Dkt. No. 70. Beier’s conservator may speak on his behalf pursuant to Federal
                                                                                        3
                                             Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 4 of 8




                                   1   Rule of Civil Procedure 17(c)(1)(C), and the dismissal request is granted. All allegations relating

                                   2   to Beier should be removed from any further amended complaint.

                                   3
                                       II.     COUNTS I & II: BREACH OF CONTRACT AND BREACH OF DUTY OF FAIR
                                   4           REPRESENTATION CLAIMS

                                   5           Plaintiffs allege that UAL and UCH breached the collective bargaining agreement, and the

                                   6   union breached its duty of fair representation (“DFR”). This kind of suit, which brings claims

                                   7   against both the employer and the union, is known as a “‘hybrid’ suit.” Beckington v. American

                                   8   Airlines, Inc., 926 F.3d 595, 606 (9th Cir. 2019). In such a suit, the Court “first examine[s] the

                                   9   claim against the union.” Bautista v. Pan American World Airlines, Inc., 828 F.2d 546, 551-52

                                  10   (9th Cir. 1987).

                                  11           “A union breaches its duty of fair representation when its ‘conduct toward a member of the

                                  12   collective bargaining unit is arbitrary, discriminatory, or in bad faith.’” Beck v. United Food and
Northern District of California
 United States District Court




                                  13   Commercial Workers Union, Local 99, 506 F.3d 874, 879 (9th Cir. 2007). Conduct is “arbitrary”

                                  14   when it is “irrational, . . . without a rational basis or explanation.” Id. A union’s exercise of

                                  15   judgment is “discriminatory” when there is “substantial evidence of discrimination that is

                                  16   intentional, severe, and unrelated to legitimate union objectives.” Id. at 880. “To establish that

                                  17   the union’s exercise of judgment was in bad faith, the plaintiff must show ‘substantial evidence of

                                  18   fraud, deceitful action or dishonest conduct.’” Id.

                                  19           Plaintiffs have plausibly alleged that IBT breached its duty of fair representation in

                                  20   abandoning the UAL mechanics’ rights under LOA 05-03M and in the way IBT handled the

                                  21   negotiations of the 2016-2022 CBA. Plaintiffs allege, for example, that IBT represented both the

                                  22   Continental mechanics and the UAL mechanics, and IBT, “in public statements and official

                                  23   releases[,] stated they had essentially foisted the Continental CBA onto the UAL Mechanics,

                                  24   reasoning the two work groups would soon be combined and having more similar CBAs would

                                  25   make the process that much easier.” FAC ¶ 52. The “[n]egotiations to integrate” are also alleged

                                  26   to have been “completely in secret” with “[a]ny and all Union negotiations surrounding LOA 05-

                                  27   03M . . . shrouded in total secrecy and [] never communicated in any coherent or comprehensive

                                  28   manner to the membership.” Id. ¶ 59. Moreover, “[a]round August of 2016, the UAL Mechanics
                                                                                          4
                                           Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 5 of 8




                                   1   had learned the Union had repeatedly rejected overtures and proposals by the Company to enroll

                                   2   the UAL Mechanics into CARP because the Union wanted the UAL mechanics in the Union

                                   3   controlled multi-employer Western Teamsters Conference Pension Trust (‘WCTPT’).” Id. ¶ 92.

                                   4   IBT is alleged to have intentionally avoided enforcing LOA 05-03M “in order to self-deal in the

                                   5   hopes of receiving millions of dollars of plan contributions made by the Company on behalf of the

                                   6   UAL Mechanics.” Id. ¶ 189; see also ¶ 196 (“The Union had a singular goal -- put UAL

                                   7   mechanics in WCTPT because the Union would immediately, specifically, and enormously profit

                                   8   from such enrollment.”). These allegations are taken as true at this stage of the case, and they

                                   9   plausibly allege a DFR claim against the union. Contrary to the union defendants’ argument, these

                                  10   allegations are not “subsumed in the claim that the IBT unfairly refused to take [plaintiffs’]

                                  11   grievances to arbitration.” Dkt. No. 43 at 9.

                                  12          Plaintiffs’ allegations about their grievances and the way they were handled are a different
Northern District of California
 United States District Court




                                  13   matter, and their complaints about deficiencies in the grievance process do not plausibly state a

                                  14   DFR claim. That is primarily because of the Gleason memo, which is incorporated by reference

                                  15   into the FAC and can be found in full at Docket Number 42-1. The 20-page memo, which is dated

                                  16   March 28, 2017, lays out in detail an IBT attorney’s analysis for why plaintiffs’ grievance is

                                  17   “untimely by several years”; the LOA 05-03M “obligations attach only to pre-Merger United”;

                                  18   even if the obligations attach post-merger, “the conditions giving rise to those obligations were not

                                  19   triggered” because CARP “is a ‘multiple-employer defined benefit pension plan,’ not a single-

                                  20   employer defined benefit pension plan”; and in any event, “an arbitrator likely would conclude

                                  21   that new United satisfied its obligations under LOA 17 when it made the CARP available to the

                                  22   United mechanics effective on January 1, 2017 through its October 2015 close-out proposal, or

                                  23   when it agreed to make the CARP available to them effective January 1, 2017 in the now ratified

                                  24   JCBA.” Dkt. No. 42-1 at 19. On its face, the memo makes the grievance DFR claims implausible

                                  25   as a pleading matter because it indicates that the union’s denial of plaintiffs’ grievances and

                                  26   refusal to take them to arbitration was “intentional conduct by a union exercising its judgment.”

                                  27   Beck, 506 F.3d at 879. “[S]o long as a union exercises its judgment, no matter how mistakenly, it

                                  28
                                                                                         5
                                           Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 6 of 8




                                   1   will not be deemed to be wholly irrational” and thus arbitrary. Id. Plaintiffs’ allegations and the

                                   2   incorporated document show that conclusion applies here.

                                   3          Plaintiffs’ complaints about other procedural deficiencies in the grievance process, e.g., the

                                   4   failure to hold a hearing or to strictly comply with the timelines set out in the CBA, point only to

                                   5   “failure[s] to perform a ministerial or procedural act” which did not “substantially injure[] the

                                   6   union member.” Id. at 880. That is because it was not any of those actions or omissions that

                                   7   “completely extinguishe[d] the employee’s [grievance] right[s].” Id. Rather, plaintiffs’ grievance

                                   8   rights were extinguished when the union exercised its reasoned judgment to terminate their

                                   9   grievance, based on the Gleason memo. Consequently, those portions of plaintiffs’ DFR claim

                                  10   that rely on the grievance process are dismissed.1

                                  11          Because the LOA 05-03M portion of plaintiffs’ DFR claim survives, the Court will

                                  12   consider plaintiffs’ breach of CBA claim against the airline. It is dismissed. Claims which seek
Northern District of California
 United States District Court




                                  13   “purely to vindicate a right or duty created by the CBA itself” and which “require construing the

                                  14   collective bargaining agreement,” are preempted by the Railway Labor Act (“RLA”), 45 U.S.C.

                                  15   §§ 151 et seq. Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 920-21 (9th Cir. 2018). That is the

                                  16   case for plaintiffs’ breach of contract claim. See FAC ¶ 217 (“Plaintiffs assert herein a claim

                                  17   against UAL and UCH for breach of contract with regards to the collective bargaining agreement

                                  18   entered into with the UAL Mechanics Class.”); ¶ 224 (“UAL and UCH breached the CBA when

                                  19   they . . . failed to enforce the contractual obligations of LOA 05-03M”).

                                  20          Grounds for an exception to RLA preemption in a hybrid suit have not been established

                                  21   here. Plaintiffs have alleged only in the most conclusory of ways that “their employer and their

                                  22   union ‘acted in concert to discriminate against them, such that arbitration before a panel of

                                  23   employer and union representatives would be absolutely futile.’” Beckington, 926 F.3d at 606-07.

                                  24   Without non-conclusory allegations to that effect, no exception applies, and the breach of contract

                                  25   claim against the airline is preempted. Plaintiffs have not identified any other valid exception to

                                  26
                                  27   1
                                        The Court declines to consider defendants’ statute of limitations arguments for these allegations,
                                  28   which are rarely appropriate for resolution at the motion to dismiss stage and which in any event
                                       need not be reached based on the dismissal on other independent grounds.
                                                                                          6
                                              Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 7 of 8




                                   1   RLA preemption that is applicable here. The breach of contract claim against UAL and UCH is

                                   2   consequently dismissed.

                                   3
                                       III.     COUNT III: VIOLATION OF FIDUCIARY DUTY OF OFFICERS OF LABOR
                                   4            ORGANIZATIONS

                                   5            The third claim is the only one asserted against individual defendants Hoffa and Finn, and

                                   6   it is dismissed under Rule 8 and Rule 12(b)(6). The claim is entirely too vague to give the notice

                                   7   required under Rule 8. It alludes to the defendants’ “fiduciary duty as defined by their respective

                                   8   constitution and bylaws,” but does not specify where those laws might be found or what they say.

                                   9   FAC ¶ 271. The individual defendants are alleged to have failed to “enforce all agreements,” but

                                  10   the claim allegations are again silent on what those agreements are. Hoffa and Finn are further

                                  11   alleged to have failed to enforce their unspecified “internal constitution and bylaws for the benefit

                                  12   of the UAL Mechanic Class.” Id. ¶ 272. Not only that, the rest of the FAC -- containing
Northern District of California
 United States District Court




                                  13   plaintiffs’ factual allegations -- barely mentions Hoffa or Finn at all. Plaintiffs’ allegations simply

                                  14   do not adequately state a claim against these defendants, and this claim is consequently dismissed.

                                  15   IV.      COUNT IV, V & VI: ERISA CLAIMS
                                  16            Plaintiffs’ fourth, fifth and sixth claims invoke the Employee Retirement Income Security

                                  17   Act (“ERISA”), but all three claims ultimately turn on CBA interpretations. See FAC ¶ 279

                                  18   (“LOA mandated UAL mechanics were eligible to be covered by CARP”); ¶ 286 (alleging

                                  19   defendants breached their duty of loyalty under ERISA by “failing to cover the UAL mechanics

                                  20   [under CARP] on the LOA Effective Date”); ¶ 291 (defendants conspired to violate UAL and

                                  21   UCH’s fiduciary duties “by preventing plaintiffs from becoming participants in CARP on the

                                  22   LOA Effective Date.”). Resolution of these ERISA claims would first require determining

                                  23   whether and when plaintiffs were eligible to enroll in CARP pursuant to LOA 05-03M.

                                  24            In this circumstance, Railway Labor Act-mandated boards are the “mandatory, exclusive,

                                  25   and comprehensive system” for resolving disputes “growing . . . out of the interpretation or

                                  26   application of agreements concerning rates of pay, rules, or working conditions.” Long v. Flying

                                  27   Tiger Line, Inc. Fixed Pension Plan for Pilots, 994 F.2d 692, 693-94 (9th Cir. 1993); see also id.

                                  28   at 695 (“Congress’s enactment of ERISA, which opened the federal courts to suits over the
                                                                                          7
                                           Case 3:18-cv-06632-JD Document 73 Filed 04/21/20 Page 8 of 8




                                   1   interpretation of pension plans, did not modify the exclusivity of this pattern of the Railway Labor

                                   2   Act.”). The three ERISA claims are consequently dismissed.

                                   3                                             CONCLUSION

                                   4          All claims are dismissed, except for plaintiffs’ DFR claim against the union based on LOA

                                   5   05-03M and the 2016-2022 CBA bargaining process, as described above. Plaintiffs may amend to

                                   6   try to fix the deficiencies identified by the Court by May 15, 2020. If this deadline is not feasible

                                   7   in light of the current public health situation, the parties may agree on a new date by joint

                                   8   stipulation filed with the Court. If the parties cannot agree, plaintiffs may ask the Court to extend

                                   9   the deadline.

                                  10          No new claims or defendants may be added without prior leave of Court. Plaintiff Beier

                                  11   must be removed from any amended complaint. Defendant “Teamsters SFO Local 856/986”

                                  12   should also be removed based on plaintiffs’ lack of opposition to defendants’ argument that only
Northern District of California
 United States District Court




                                  13   IBT is a properly named defendant for the DFR claim. See Vaca v. Sipes, 386 U.S. 171, 177, 182

                                  14   (1967) (duty of fair representation imposed only on labor organization which has been designated

                                  15   as the “exclusive collective bargaining representative” of a unit of employees); see also Dycus v.

                                  16   NLRB, 615 F.2d 820, 827 (9th Cir. 1980).

                                  17          Any further amended complaint would be plaintiffs’ third attempt. Plaintiffs are advised

                                  18   that they are not likely to be given any further opportunities to amend.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 21, 2020

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
